In addition to what is said in the opinion, I would like to add that the Civil Code, art. 1159, provides: "The curator may be superseded by the judge who has appointed him: If, three days after having been appointed curator, he refuses or neglects to give the security required of him by law." And article 1049 provides: "The administrators thus chosen have the same powers and are subject to the same duties and responsibilities as the curators of vacant estates, under the modifications hereafter made." The article last mentioned *Page 409 
is found under section 3 of chapter 6 title 1, Book 3 of the Code, and which has reference to the appointment of administrators, while the article first mentioned is found under chapter 8, section 5, and deals with the appointment of curators of vacant successions and of absent heirs.
I think the special provision contained in article 1041 found in section 3 of chapter 6 must govern as to the duty of a party appointed administrator. I think the opinion on the subject handed down is correct.